Exhibit 10.4

SECURITY AGREEMENT

          THIS SECURITY AGREEMENT (the “Agreement”) is made and entered into as
of August 5, 2005, by and between each of the following: [i] Large Scale Biology
Corporation., a Delaware corporation (“LSBC”); and [ii] Large Scale
Bioprocessing, Inc., a Delaware corporation (“Bioprocessing”) (LSBC and
Bioprocessing are each hereinafter referred to as “Borrower” or “Grantor”), each
having a mailing address of 3333 Vaca Valley Parkway, Suite 1000, Vacaville,
California, 95688; and [iii] the holder or holders of the Company’s Secured
Promissory Note dated as of August 5, 2005 and due January 31, 2006 in the
original aggregate amount of up to $ 1,000,000.00 (the “Secured Promissory
Notes”) (each hereinafter referred to as a “Lender” or “Secured Party” and
collectively the “Secured Parties”).

          IT IS AGREED BY THE PARTIES AS FOLLOWS:

          1.          Grant of Security.  For valuable consideration, the
receipt of which is hereby acknowledged by the Borrower, and to secure the
indebtedness and undertakings and other Obligations of the Borrower referred to
in Section 2 hereof, including but not limited to those evidenced by or
established pursuant to the Note and Warrant Purchase Agreement dated as of
August 5, 2005 (“Purchase Agreement”), the Secured Promissory Notes dated as of
August 5, 2005 (the “Notes”), this Agreement and the Mortgage dated as of August
5, 2005 against the Collateral (collectively the “Loan Documents”), Borrower
hereby pledges, assigns, transfers, and grants to Secured Parties a continuing
security interest in the real property described in Exhibit A attached to and
made a part of this Agreement (such property is hereinafter referred to as the
“Collateral”).

          2.          Obligations Secured.  This Agreement is made as collateral
security for, and the security interest granted in the Collateral secures the
following obligations (hereinafter sometimes referred to collectively as the
“Obligations”):  [i] all indebtedness and liabilities (including but not limited
to loan fees and late charges) arising under or evidenced by, and the
performance of all covenants, conditions and agreements undertaken by Borrower
in connection with [a] the Notes dated the date of this Agreement made by
Borrower to the order of each such Secured Party in aggregate face principal
amount to the Secured Parties of up to $1,000,000.00, and any and all renewals,
extensions and amendments thereof and substitutions and replacements therefore,
and [b] the Purchase Agreement dated the date hereof entered into between
Borrower and Secured Parties pursuant to which the Notes were issued, and [ii]
all expenses, costs and changes of any nature whatsoever paid or incurred by
Secured Parties to enforce its rights and remedies under any Loan Documents, to
obtain, preserve, perfect and enforce the security interest established by this
Agreement, to collect the Obligations enumerated in this Section 2, and to
maintain and preserve the Collateral, including without limitation taxes,
assessments, insurance premiums, repairs, reasonable attorneys’ fees and legal
expenses, rent, storage costs and expenses of collection and sale.

          3.          Representations and Warranties.  Borrower represents and
warrants to Secured Parties that:

                       A.     Borrower is a validly existing corporation
organized under the laws of the State of Delaware and is duly qualified to do
business in all jurisdictions in which qualification is necessary in order to
conduct the business and affairs of Borrower.

                       B.     The execution, delivery and performance by
Borrower of this Agreement [i] are authorized by all documents (organizational
and otherwise), agreements and stipulations limiting the activities of Borrower,
[ii] do not require approval of any governmental authority, [iii] will not
violate any provision of law, any order of any court or any governmental
authority, or any indenture, agreement or other instrument to which Borrower is
a party or by which Borrower or any of the property of Borrower is bound.

                       C.     There is no action, suit or proceeding pending, or
to the knowledge of Borrower threatened, against or affecting Borrower or
involving the validity of enforceability of this Agreement, including before or
by any governmental authority, and Borrower is not in default with respect to
any order, writ, judgment, decree or demand of any court or other governmental
authority except as previously disclosed in writing by Borrower to Secured
Parties.

                       D.     If applicable, the financial statements of
Borrower most recently delivered to Secured Parties [i] are complete and correct
in all material respects, [ii] accurately represent the financial condition of
Borrower as of their date and [iii] disclose all of Borrower’s material
liabilities, direct or contingent, as of such date.

                       E.     Except with respect to the security interest and
mortgage granted to Kentucky Technology, Inc., as set forth in Exhibit B,
Borrower is the owner of the Collateral free from all liens and security
interests as of the date hereof except for the liens and security interests
permitted by the express terms of the Loan Documents.






                       F.     Borrower has the right to enter into this
Agreement, the execution and performance of which will not, either immediately,
or with notice and/or passage of time, result in the creation or imposition of
any encumbrance upon any of the Collateral except as granted hereby.

                       G.     The address of the registered office of Borrower
in California as set forth in the most recent corporate filing with the
Secretary of State of California which officially designates the current
registered office of Borrower in California is 3333 Vaca Valley Parkway, Suite
1000, Vacaville, California 95688.

          4.          Covenants.  Borrower agrees with Secured Parties that
until the Obligations have been paid in full and discharged to the satisfaction
of Secured Parties, Borrower:

                       A.     Will execute and deliver to Secured Parties all
information, legal descriptions, UCC-1 and other Financing Statements, and such
other documents and instruments pertaining to the Collateral as are necessary in
the sole opinion of Secured Parties to create, perfect, maintain, preserve and
enforce the security interest of Secured Parties in the Collateral.

                       B.     Will defend the Collateral against the claims and
demands of all persons; comply in all material respects with all applicable
federal, state and local statutes, laws, rules and regulations, the
noncompliance with which could have a material adverse effect on the value of
the Collateral or the security intended to be afforded Secured Parties hereby;
and pay all ad valorem property taxes which constitute or may constitute a lien
against any of the Collateral, prior to the date when penalties or interest
would attach to such taxes.

                       C.     Will maintain or cause to be maintained, with
financially sound and reputable insurers, such insurance with respect to its
properties, assets and business, against loss or damage of the kinds customarily
insured against by enterprises of established reputation engaged in the same or
a similar business and similarly situated, of such types and in amounts as are
customarily carried under similar circumstances by such other enterprises.

                       D.     Will perform, so long as the Security Agreement is
in effect, all acts deemed reasonably necessary by the Secured Parties to
maintain the Collateral.

                       E.     Will maintain accurate records of the Collateral,
and will permit Secured Parties, upon request by Secured Parties from time to
time, to inspect all evidence of ownership of the Collateral and all other books
and records relating to the Collateral at any reasonable time and from time to
time.

                       F.     Will advise Secured Parties in writing, at least
thirty (30) days prior thereto, of any change in the Borrower’s principal
place(s) of business, or chief executive office or registered office in
California or of any change in Borrower’s name or the adoption, whether formal
or informal, by Borrower of any “trade name” or “assumed name.”

                       G.     Will preserve and maintain its corporate existence
in good standing and will be and remain qualified to do business in good
standing in all jurisdictions in which required to be so qualified, and will
maintain all permits, licenses and other similar authorization necessary or
appropriate for the operation of its business.

                       H.     Unless disputed in good faith (and as long as such
dispute does not give rise to any default thereunder or materially affect the
obligation of any party thereto), Borrower will timely comply with and fully
perform all of its agreements and valid obligations to and with all parties and
shall not commit or permit to be committed any default thereunder, the
noncompliance with which, or default under which, could [i] have a material and
adverse effect upon the assets or businesses of Borrower or [ii] impair the
ability of Borrower to perform hereunder or [iii] result in a lien or charge
upon any asset of Borrower.

                       I.     Will not sell, assign, lease, or otherwise dispose
of any of the Collateral except that: (i) Borrower may, upon notice to the
Secured Parties, assign or sell its interest in the Collateral, provided that
the Borrower executes such other and additional documents as counsel for Secured
Parties deems reasonably necessary and proper to assure that this Security
Agreement or equivalent remains effective and that the security interest of
Secured Parties in the Collateral or the net proceeds from the assignment or
sale thereof remain unimpaired to the extent necessary to secure or satisfy the
prompt payment, performance and discharge in full of Borrower’s Obligations
under the Notes and (ii) each of LSBC or Bioprocessing may grant leases to or
other rights to use the Collateral that are commercially reasonable.

                       J.     Will not permit anything to be done that may
impair the value of any of the Collateral or the security intended to be
afforded (material to the assets or the businesses of the Borrower or the value
of the security hereunder) by this Agreement.

                       K.     Will not permit any accounts or other sums owed to
Borrower to be evidenced by a note or other instrument without the prior written
consent of Secured Parties, which consent may be conditioned upon delivery by
Borrower to Secured Parties of the note or other instrument, endorsed by
Borrower to the order of Secured Parties.




          5.          Authorization to File UCC-1 Statements and Mortgage.  The
Borrower hereby irrevocably appoints and authorizes Secured Parties to do all
acts and things which they may deem necessary or appropriate to perfect and
continue perfected the security interest in the Collateral granted pursuant to
this Agreement and to protect the Collateral. Each Debtor hereby authorizes the
Secured Parties, or any of them, to file one or more financing statements under
the UCC, and to record a Mortgage against the Collateral in Daviess County,
Kentucky, substantially in the form of Exhibit C hereto (the “Mortgage”) with
respect to the Security Interest with the proper filing and recording agencies
in any jurisdiction deemed proper by them. All fees and taxes required for or in
connection with filing such Financing Statements shall be paid for by the
Borrower on demand of Secured Parties and if paid by Secured Parties, the
Borrower shall provide reimbursement therefor, with interest thereon at the
Applicable Rate, immediately upon request of Secured Parties.

          6.          Events of Default.  Each of the following shall be deemed
an “Event of Default” hereunder:

                       A.     If Borrower shall fail to comply fully with any
provision of this Agreement and said noncompliance has not been corrected to the
satisfaction of Secured Parties on or before the earlier of (i) thirty (30)
calendar days after the date that an officer or director of Borrower first has
actual knowledge of such breach or (ii) forty-five (45) calendar days after the
occurrence of such breach (unless this Agreement or the other applicable Loan
Document in connection with which such non-compliance has occurred affirmatively
provides that no notice and/or period of cure, or that an explicit alternative
period of cure, whether longer or shorter than the foregoing period, shall be
applicable to such failure by Borrower, in which case such alternative provision
rather than the foregoing periods shall apply).

                       B.     If any Events of Default occur in the payment or
performance of the Notes, the Purchase Agreement, this Agreement, any of the
other Loan Documents (including after any required notice and/or period of cure
provided in the Loan Document governing such default), strictly in accordance
with their respective terms.

                       C.     If any of the warranties or representations made
herein by Borrower or in any certificate, instrument, agreement or other writing
now or hereafter delivered by Borrower to Secured Parties shall prove untrue or
materially misleading, and such false or misleading warranty or representation
has not been corrected to the satisfaction of Secured Parties within (i) thirty
(30) calendar days after the date that an officer or director of Borrower first
has actual knowledge of such false and misleading statement or (ii) forty-five
(45) calendar days after the occurrence of such false of misleading statement.

                       D.     If Borrower or any guarantor of any of the
Obligations shall [i] discontinue business, [ii] make a general assignment for
the benefit of creditors, [iii] apply for or consent to the appointment of a
receiver, trustee or liquidator of all or a substantial part of its respective
assets, [iv] be adjudicated a bankrupt or insolvent, [v] file a voluntary
petition in bankruptcy or file a petition or an answer seeking reorganization or
an arrangement with creditors or seek to take advantage of any other law
(whether federal or state) relating to relief for debtors, or admit (by answer,
default or otherwise) the material allegations of any involuntary petition filed
against Borrower in any bankruptcy, reorganization, insolvency or other
proceeding (whether federal or state) relating to relief for debtors,
[vi] suffer the filing of any involuntary petition in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal or state), if
the same is not dismissed within thirty (30) days after the date of such filing,
[vii] suffer or permit to continue unstayed and in effect for thirty (30)
consecutive days any judgment, decree or order entered by a court or
governmental agency of competent jurisdiction which assumes control of Borrower
or such guarantor or approves a petition seeking reorganization, composition or
arrangement of Borrower or such guarantor or any other judicial modification of
the rights of any of Borrower’s or their creditors, or appoints a receiver,
trustee or liquidator for Borrower or such guarantor or for all or a substantial
part of any of the businesses or assets of Borrower or such guarantor or
[viii] if Borrower or such guarantor shall be enjoined or restrained from
conducting all or a material part of any of its businesses as then conducted and
the same is not dismissed and dissolved within thirty (30) days after the entry
thereof.

          7.          Remedies.  Upon the occurrence of any Event of Default
under this Agreement, Secured Parties may declare all of the Obligations to be
automatically and immediately due and payable in full, without demand or notice
of any kind, and Secured Parties shall have all rights and remedies in and
against the Collateral and otherwise of a secured party under the Uniform
Commercial Code of California (or such other state where any part of the
Collateral may be located, if applicable) and all other applicable laws, and
shall also have all rights and remedies provided herein, and in any other
agreements between the Borrower and Secured Parties, all of which rights and
remedies shall, to the fullest extent permitted by law, be cumulative.  Secured
Parties shall have the right to assign, sell, lease or otherwise dispose the
Collateral at public or private sale(s) in one or more lots in accordance with
the Uniform Commercial Code of California (or such other state where any part of
the Collateral may be located, if applicable).  If the Collateral consists in
whole or in part of accounts, general intangibles and/or contract rights,
Secured Parties shall have the right to notify all obligors of any of the same
that the same have been assigned to Secured Parties and that all payments
thereon are to be made directly to Secured Parties, and to settle, compromise,
or release, on terms acceptable to Secured Parties, in whole or in part, any
amounts owing on such accounts, general intangibles and contract rights, and to
enforce payment and prosecute any action or proceeding with respect to same, and
to extend the time of payment, make allowances and adjustments to and issue
credits in the name of Secured Parties or Borrower. Borrower will pay, as part
of the Obligations secured hereby, all amounts, including but not limited to
Secured Parties reasonable attorneys’ fees, where permitted by applicable law,
and all sums paid by Secured Parties [i] for taxes, levies and insurance on,
repair to, or maintenance of, the Collateral, and [ii] in taking possession of,
disposing of, or preserving the Collateral, with interest on all of same at the
Applicable Rate.  Secured Parties may bid upon and purchase any or all of the
Collateral at any




public sale thereof.  Secured Parties may dispose of all or any part of the
Collateral in one or more lots and at one or more times and from time to time,
and upon such terms and conditions, including a credit sale, as Secured Parties
determine in their sole discretion.  Secured Parties may apply the net proceeds
of any such disposition of the Collateral or any part thereof, after deducting
all costs incurred in connection therewith, including Secured Parties reasonable
attorneys’ fees, and costs and expenses incidental to the holding, or preparing
for sale, in whole or in part, of the Collateral, and with interest thereon at
the applicable rate of the Notes, in such order as Secured Parties may elect,
pro rata among the Secured Parties (based on the then-outstanding principal
amounts of the Notes at the time of such determination)  to the Obligations and
any remaining proceeds shall be paid to Borrower or other party entitled
thereto.

          8.          Termination.  This Agreement and the security interest and
the rights of Secured Parties hereunder shall terminate on the date that all of
the Obligations have been paid in full or otherwise discharged to the complete
satisfaction of Secured Parties.  Within five (5) business days of such
termination, Secured Parties shall, at the cost and expense of Borrower, execute
and deliver for filing in each office where any financing statement relative to
this Agreement shall have been filed, termination statements under the Uniform
Commercial Code terminating Secured Parties interests in the Collateral.

          9.          Notices.  Except for any notice required under applicable
law to be given in another manner, any notice given under this Agreement shall
be given in the manner stipulated by the Purchase Agreement dated the date
hereof, unless the recipient prior to the giving of such notice shall have
advised the sender of the notice in accordance with this Section of a different
address, in which case the notice shall be addressed to such different address.

          10.        Acknowledgments and Waivers.  Borrower agrees that the
whole or any part of the Collateral and any other security now or hereafter held
for any of the Obligations secured hereby may be exchanged, compromised or
surrendered by the Secured Parties from time to time; that any guarantor, now or
hereafter, of any of the Obligations, and any pledgors of collateral now or
hereafter for any of the Obligations may be released in whole or in part from
time to time; that any of the Obligations may be renewed or extended or
accelerated, in whole or in part from time to time; that any of the provisions
of any of the Loan Documents or of any other instrument or agreement securing,
guaranteeing or otherwise pertaining to the Obligations may be modified or
waived on one or more occasions; and that Borrower and the Collateral pledged
hereunder shall remain bound hereunder notwithstanding any such exchanges,
compromises, surrenders, extensions, renewals, accelerations, indulgences or
releases, all of which may be effective without notice to or further consent by
Borrower and none of which shall affect the right of the Secured Parties to
pursue the remedies available to the Secured Parties under this Agreement or
otherwise.  The ability of Secured Parties to pursue their remedies hereunder
with respect to the Collateral shall be direct and immediate and not conditional
or contingent upon the pursuit of any remedies against Borrower or any other
person or entity or against any or all of the other security or liens available
to the Secured Parties for the payment of the Obligations secured hereby. 
Borrower hereby waives any claim to marshalling of assets, any right to require
that any action be brought against Borrower or any other person or entity prior
to the exercise by Secured Parties of their remedies with respect to the
Collateral, and waives any right to require that resort be had to any security
apart from the Collateral, or to any balance of any deposit account or credit on
the books of Secured Parties in favor of Borrower or any other person or entity
prior to action by Secured Parties hereunder to realize upon the Collateral.

          11.        Other Provisions and Conditions.

                       A.  The Secured Parties understand that their rights are
subject to and subordinate to the mortgage and rights of Kentucky Technology,
Inc. (“KTI”) in the Collateral described in Exhibit B and that Borrower may wish
to and has the right to lease, sell or otherwise transfer the Collateral in
connection with a financing of the Company with minimum net proceeds to the
Company (after payment of the mortgage of KTI and all brokerage and finders fees
and other expenses of such financing) of $10,000,000 (“Financing”). The Secured
Parties shall (i) on the earlier to occur of (x) the date of consummation of the
Financing and (y) the date on which the Secured Parties determine in their sole
discretion that the consummation of the Financing is imminent, duly release his
security interest in the Collateral reasonably required in connection with the
Financing and (ii) on the date of consummation of the sale of all or
substantially all of the Collateral or the assets and/or equity interests of
Bioprocessing, release his security interest in the Collateral reasonably
required in connection with such sale, in each case, with his security interest
to attach to the proceeds of such transactions or to such other collateral as
Secured Parties may reasonably determine is necessary to preserve their security
interest without impairment. Borrower and Secured Parties will promptly execute
and deliver such documentation to the extent reasonably required in connection
therewith; it being understood and agreed that all costs associated with such
releases shall be borne solely by the Borrower.

                       B.     Without limiting the generality of Section 1
hereof, the security interest created by this Agreement attaches to all types of
property described therein and hereafter acquired by Borrower, whether as
replacement for any of the Collateral or otherwise.

                       C.     This Agreement shall bind Borrower and its
successors and assigns and shall inure to the benefit of Secured Parties and
their successors and assigns.

                       D.     Time shall be of the essence in the performance by
the Borrower of all the covenants, obligations and agreements of Borrower
hereunder.




                       E.     The invalidity or unenforceability of any
provision hereof shall not affect or impair the validity or enforceability of
any other provisions of this Agreement.

                       F.     As used herein, as appropriate, the singular use
includes the plural, and the plural includes the singular.

                       G.     All exhibits and schedules attached to this
Agreement are an integral part hereof and are incorporated herein as though
fully set forth at this point.

                       H.     No course of dealing in respect of, nor any
omission or delay in the exercise of, any right, power, remedy or privilege
vested in Secured Parties by this Agreement shall operate as a waiver thereof,
and any waiver by Secured Parties shall only be effective if in writing and
signed by an officer of Secured Parties.

                       I.     No amendment or modification of any provision of
this Agreement, nor consent to any departure by any party therefrom, shall be
binding and effective unless the same shall be in writing and signed by a duly
authorized representative of Secured Parties, which writing shall be strictly
construed.

                       J.     The several captions and section headings of this
Agreement are inserted for convenience only and shall be ignored in interpreting
the provisions of this Agreement.

                       K.     This Agreement contains the final, complete and
exclusive agreement of the parties pertaining to its subject matter and
supersedes all prior written and oral agreements pertaining thereto.

                       L.     This Agreement may be executed in any number of
counterparts and by any combination of the parties to this Agreement in separate
counterparts, each of which counterparts shall be an original and all of which
taken together shall constitute one and the same Agreement, and it shall not be
necessary in order to prove the execution and delivery of this Agreement by all
of the parties to it to produce or account for any particular number of
counterparts so long as the signature of each of the parties is affixed to at
least one of those counterparts which are produced.

                       M.     The descriptions of the Collateral set forth in
Exhibit A to this Agreement (and elsewhere in this Agreement unless the context
requires otherwise), each shall have the meaning set forth for them in the
Uniform Commercial Code as in effect in the State of California on the date of
this Agreement (the “UCC”).

                       N.     Borrower will execute the Mortgage of same date in
the form attached hereto as Exhibit C.

          12.        Governing Law.  This Agreement was negotiated in the State
of California, the promissory note or notes secured by this Agreement were
delivered by Borrower and accepted by Secured Parties in the State of
California, and the proceeds of the promissory note or notes secured hereby were
disbursed from the State of California, which state Borrower and Secured Parties
agree has a substantial relationship to Borrower and Secured Parties and to the
underlying transactions in connection with which this Agreement was granted. 
This Agreement, including matters of construction, validity and performance, and
the obligations arising hereunder, shall be construed in accordance with and
otherwise governed in all respects by the laws of the State of California
applicable to contracts made and performed in such state and any applicable law
of the United States of America, except to the extent the UCC provides that
matters of perfection and priority of the liens and security interests created
by this Agreement shall be governed by the law of another state and except to
the extent that enforcement of such liens and security interests in tangible
Collateral is governed by the laws of the state in which such Collateral is
located at the time enforcement is sought.

          13.        Consent to Jurisdiction and Venue.  Borrower hereby
consents to the jurisdiction of any state or federal court located within the
County of Solano, State of California, and irrevocably agrees that, subject to
Secured Parties sole and absolute election, any case or proceeding relating to
Title XI of the United States Code and any actions relating to the Obligations
secured hereby shall be litigated in such courts, and the Borrower waives any
objection Borrower may have based on improper venue or forum non conveniens to
the conduct of any proceeding in any such court.  Nothing contained in this
Section shall affect the right of Secured Parties to bring any action or
proceeding against the Borrower or the property of Borrower in the courts of any
other jurisdiction.

*  *  *  *  *  *  *  *




          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the date first above written.

LARGE SCALE BIOLOGY CORPORATION

 

KEVIN J. RYAN, IRA

 

 

 

By:

/s/ RONALD J. ARTALE

 

By:

/s/ KEVIN J. RYAN

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

(signature)

 

 

(signature)

 

 

 

Name:

Ronald J. Artale

 

ROBERT ERWIN, IRA

Title:

Chief Operating Officer, Chief Financial
Officer and Senior Vice President

 

By:

/s/ ROBERT ERWIN

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

(signature)

By:

/s/ LAURENCE K. GRILL

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

(signature)

 

 

 

 

 

 

Name:

Laurence K. Grill, Ph.D.

 

 

 

Title:

Senior Vice President, Research and

 

 

 

 

Chief Scientific Officer

 

 

 

 

 

 

 

 

LARGE SCALE BIOPROCESSING, INC.

 

 

 

 

 

 

 

 

By:

/s/ RONALD J. ARTALE

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

(signature)

 

 

 

 

 

 

Name:

Ronald J. Artale

 

 

 

Title:

Chief Operating Officer, Chief Financial

 

 

 

 

Officer, and Assistant Secretary

 

 

 




NOTARY PUBLIC

STATE OF CALIFORNIA:
COUNTY OF SOLANO:

          The foregoing instrument was acknowledged before me this 5th day of
August, 2005, by Ronald J. Artale, as Chief Operating Officer, Chief Financial
Officer and Senior Vice President of Large Scale Biology Corporation, a Delaware
corporation, on behalf of the corporation.
          My commission expires:      8/21/2006

[Notary Seal]

 

 

 

/s/ SHARRON J. THOMPSON

 

 

--------------------------------------------------------------------------------

 

NOTARY PUBLIC

 

 

 

 

 

STATE OF CALIFORNIA:

 

 

COUNTY OF SOLANO:

 

 

          The foregoing instrument was acknowledged before me this 5th day of
August, 2005, by Laurence K. Grill, Ph.D., as Senior Vice President, Research
and Chief Scientific Officer of Large Scale Biology Corporation, a Delaware
corporation, on behalf of the corporation.
          My commission expires:      8/21/2006

[Notary Seal]

 

 

 

/s/ SHARRON J. THOMPSON

 

 

--------------------------------------------------------------------------------

 

NOTARY PUBLIC

 

 

 

 

 

STATE OF CALIFORNIA:

 

 

COUNTY OF SOLANO:

 

 

          The foregoing instrument was acknowledged before me this 5th day of
August, 2005, by Ronald J. Artale, as Chief Operating Officer, Chief Financial
Officer, and Assistant Secretary of Large Scale Bioprocessing, Inc., a Delaware
corporation, on behalf of the corporation.
          My commission expires:      8/21/2006

[Notary Seal]

 

 

 

/s/ SHARRON J. THOMPSON

 

 

--------------------------------------------------------------------------------

 

NOTARY PUBLIC

 

 

 

 

 

STATE OF CALIFORNIA:

 

 

COUNTY OF SOLANO:

 

 

          The foregoing instrument was acknowledged before me this 5th day of
August, 2005, by Kevin J. Ryan, IRA.
          My commission expires:      8/21/2006

[Notary Seal]

 

 

 

/s/ SHARRON J. THOMPSON

 

 

--------------------------------------------------------------------------------

 

NOTARY PUBLIC

 

 

 

 

 

STATE OF CALIFORNIA:

 

 

COUNTY OF SOLANO:

 

 

          The foregoing instrument was acknowledged before me this 5th day of
August, 2005, by Robert Erwin, IRA.
          My commission expires:      8/21/2006

[Notary Seal]

 

 

 

/s/ SHARRON J. THOMPSON

 

 

--------------------------------------------------------------------------------

 

NOTARY PUBLIC

 

 




EXHIBIT A-Description of Collateral
Owensboro Facility Real Property

PARCEL 1

Lot 2-A, Unit 2, Phase I, Mid-America AirPark, a plat of which is recorded in
Plat Book 28, page 194, Office of the Daviess County Court Clerk, and to which
plat reference is made for a more particular description.

AND BEING the same property conveyed to Biosource Merger Corporation (now Large
Scale Bioprocessing, Inc.) a Delaware corporation, by deed from Biosource
Technologies, Inc., a California corporation, dated April 23, 1999, and of
record in Deed Book 702, at page 201, Office of the Daviess County Court Clerk. 
See also deed of correction dated November 11, 1999, and of record in Deed Book
711, at page 283, Office of the Daviess County Court Clerk.

Biosource Merger Corporation is now known as Large Scale Bioprocessing, Inc., by
virtue of Certificate of Amendment of Certificate of Incorporation filed with
the Secretary of State of Delaware, Division of Corporations, on March 14,
2000.  A certified copy of said Certificate of Amendment is of record in the
Office of the Daviess County Court Clerk, in Miscellaneous Book 148, at page
603.

PARCEL 2

Lot 2, Unit 2, Phase I, Mid-America AirPark, a plat of which is recorded in Plat
Book 28, page 194, Office of the Daviess County Court Clerk, and to which plat
reference is made for a more particular description.

AND BEING the same property conveyed to Biosource Merger Corporation (now Large
Scale Bioprocessing, Inc.) a Delaware corporation, by deed from Economic
Development Properties, Inc., et al, dated June 8, 1999, and of record in Deed
Book 702, at page 214, Office of the Daviess County Court Clerk.

Biosource Merger Corporation is now known as Large Scale Bioprocessing, Inc., by
virtue of Certificate of Amendment of Certificate of Incorporation filed with
the Secretary of State of Delaware, Division of Corporations, on March 14,
2000.  A certified copy of said Certificate of Amendment is of record in the
Office of the Daviess County Court Clerk, in Miscellaneous Book 148, at page
603.




EXHIBIT B

Ownership Exceptions

          Borrower has granted a security interest and mortgage to the
Collateral pursuant to the term of a Loan Agreement dated as of December 17,
2004, with Kentucky Technology, Inc. (“KTI”), the Security Agreement with KTI
dated as of December 17, 2004, the Mortgage Agreement dated as of December 17,
2004 and all Loan Documents (as defined in the Security Agreement) executed in
connection thereafter.

          Secured Parties rights to the Collateral are subject to and
subordinate to the rights of KTI in and to the Collateral.

 